NO. 07-05-0217-CR
                                       07-05-0218-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  FEBRUARY 22, 2006

                          ______________________________

                          GARY DON FREEMAN, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 16,960-B, 17019; HONORABLE JOHN BOARD, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Gary Don Freeman, appeals his convictions from two indictments alleging

unauthorized use of a motor vehicle and the sentence of 18 months incarceration in a

State Jail Facility, to run concurrent in each case. Appellant’s counsel has filed a brief in

compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), and Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969). We affirm.
       Appellant was charged by separate indictment with two incidents of unauthorized

use of a motor vehicle. On June 25, 2005, appellant entered a plea of guilty to the

unauthorized use of a motor vehicle charges in each indictment. After a punishment

hearing, the trial court sentenced appellant to 18 months imprisonment.


       Appellant’s counsel has filed a brief, in compliance with Anders and Gainous, stating

that he has diligently reviewed the appellate record and is of the opinion that the record

reflects no reversible error upon which an appeal can arguably be predicated. Counsel

thus concludes that the appeal is frivolous. Counsel’s brief presents a chronological

summation of the procedural history of the case and discusses why, under the controlling

authorities, there is no reversible error in the trial court proceedings and judgment. See

High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief and motion

to withdraw have been forwarded to appellant and that counsel has appropriately advised

appellant of his right to review the record and file a pro se response to counsel’s motion

and brief. The clerk of this court has also advised appellant by letter of his right to file a

response to counsel’s brief. Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded.

See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.

State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.




                                              2
      Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).            We carried the motion for

consideration with the merits of the appeal. Having considered the merits and finding no

reversible error, appellant’s counsel’s motion to withdraw is granted and the trial court’s

judgment is affirmed.




                                          Mackey K. Hancock
                                              Justice



Do not publish.




                                            3